Citation Nr: 0815841	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, for the 
purpose of paying accrued benefits.

2.  Entitlement to service connection for gout, for the 
purpose of paying accrued benefits.

3.  Entitlement to an effective date prior to May 13, 1986, 
for service connection for bilateral hearing loss, for the 
purpose of paying accrued benefits.

4.  Entitlement to an effective date prior to May 13, 1986, 
for a 10 percent rating for a disfiguring scar of the neck, 
for the purpose of paying accrued benefits.

5.  Entitlement to a rating in excess of 30 percent for a 
gunshot wound to the left leg, Muscle Group XI, for the 
purpose of paying accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the left neck, Muscle Group XXII, for the 
purpose of paying accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the right forearm, Muscle Group VII, for the 
purpose of paying accrued benefits.

8.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound to the right hand, Muscle Group IX, for 
the purpose of paying accrued benefits.

9.  Entitlement to a compensable rating for a shell fragment 
wound to the right thigh, Muscle Group XIII, for the purpose 
of paying accrued benefits.

10.  Entitlement to a compensable rating for a shell fragment 
wound to the left chest area, for the purpose of paying 
accrued benefits.

11.  Entitlement to a specially adapted housing or special 
home adaptation grant, for the purpose of paying accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1941 to February 1946.  The veteran 
died in March 1995.  
        
This veteran was one of the most highly decorated veterans of 
World War II.  He was the recipient of the Congressional 
Medal of Honor, two Silver Stars, the Legion of Merit, three 
Bronze Stars, with "V" device, seven Purple Hearts, the 
American Defense Service Medal, the American Campaign Medal, 
the European-African-Middle Eastern Campaign Medal (with six 
service stars), the World War II Victory Medal, the Combat 
Infantryman Badge, the Presidential Unit Citation, the Croix 
de Guerre, with Bronze Star (individual award from the 
government of France), the Croix de Guerre (unit award from 
the government of France), and the Belgian Fourragere (unit 
award from the government of Belgium).

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 14, 
2006, which vacated a June 2005 Board decision and remanded 
the case for additional development.  This action was 
apparently prompted by the discovery of an additional records 
folder at a VA medical facility which was obtained and 
associated with the appellate record.  In an April 22, 2008, 
Informal Hearing Presentation, the appellant's service 
representative stated that the additional evidence was 
reviewed and that the contents were generally not germane to 
the issues on appeal.  Although pertinent evidence received 
by the Board must be referred to the agency of original 
jurisdiction for review unless waived by the appellant or her 
representative, VA regulations provide that evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issues.  See 38 C.F.R. § 20.1304(c) (2007).  Upon 
review of the additional folder received since the June 2005 
decision, the Board also finds the added records are not 
germane to the matters on appeal.  In light of the 
circumstances of this case and the applicable law these 
records have no bearing on the appellate issues.  Therefore, 
further agency of original jurisdiction review is not 
required.

The issues on appeal initially arose from rating decisions in 
August 1996 and April 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
January 1997, the appellant testified at a personal hearing 
held before a hearing officer at the RO.  In September 1999, 
she testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the record.

The Board notes that in a previous September 2001 order the 
Court vacated a February 2001 Board decision that had denied 
entitlement to service connection for asthma and gout; 
entitlement to an earlier effective date for the award of 
service connection for hearing loss; entitlement to increased 
ratings for left leg, left neck and right forearm gunshot 
wounds; and entitlement to increased ratings for right hand, 
right thigh and left chest shell fragment wounds, all for 
accrued benefits purposes.  The decision also dismissed the 
appeal as to entitlement to an earlier effective date for a 
disfiguring neck scar rating and for a specially adapted 
housing or special home adaptation grant, for the purpose of 
paying accrued benefits.  

In a March 2003 order the Court vacated a June 2002 Board 
decision for accrued benefits purposes on the issues of 
entitlement to service connection for asthma and gout; an 
effective date prior to May 13, 1986, service connection for 
hearing loss; higher ratings for gunshot wounds to the left 
leg (Muscle Group XI), left neck (Muscle Group XXII), right 
forearm (Muscle Group VII); higher ratings for shell fragment 
wounds to: the right hand (Muscle Group IX), right thigh 
(Muscle Group XIII), left chest area (noncompensable); and 
dismissed claims for entitlement to a 10 percent rating for 
neck scar and for specially adapted housing or special home 
adaption grant.  

By correspondence dated May 12, 2005, the Board notified the 
appellant that her motion to advance the case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's separation examination report noted coarse 
breath sounds, but no diagnosis of a respiratory disorder was 
provided.

3.  There is no competent evidence of an etiological 
relationship or nexus between the veteran's asthma, first 
noted in 1983 approximately thirty-seven years after service, 
and an injury, disease, or an incident of service.

4.  There is no competent evidence of an etiological 
relationship or nexus between the veteran's gout, first 
diagnosed in 1994 approximately forty-eight years after 
service, and an injury, disease, or an incident of service.

5.  In an April 1998 rating decision the RO established 
entitlement to service connection for bilateral hearing loss 
and assigned an effective from May 13, 1986, the date of 
receipt of the veteran's claim; the appellant's claims of CUE 
and entitlement to an earlier effective date can have no 
substantive effect on the appeal.

6.  In an April 1998 rating decision the RO established a 
separate service-connected 10 percent disability rating for a 
disfiguring scar on the right neck effective from May 13, 
1986; the appellant's claims of CUE and entitlement to an 
earlier effective date can have no substantive effect on the 
appeal.

7.  The residuals of a gunshot wound to the left leg, Muscle 
Group XI, are manifested by a severe muscle injury; the 
maximum schedular rating was assigned. 

8.  The residuals of a gunshot wound to the left neck, Muscle 
Group XXII, are manifested by no more than a moderate muscle 
injury.

9.  The residuals of a gunshot wound to the right forearm, 
Muscle Group VII, are manifested by no more than a .

10.  The residuals of a shell fragment wound to the right 
hand, Muscle Group IX, are manifested by no more than mild 
incomplete paralysis of the peripheral nerves of the right 
hand.

11.  The residuals of a shell fragment wound to the right 
thigh, Muscle Group XIII, are manifested by no more than a 
moderate muscle injury.

12.  The residuals of a shell fragment wound to the left 
chest area, Muscle group XXI, are manifested by no more than 
a slight muscle injury.

13.  The payment of a grant for specially adapted housing or 
special home adaptation is not a periodic monetary payment 
subject to an accrued benefits claim.


CONCLUSIONS OF LAW

1.  Asthma was not incurred during military service, nor was 
it proximately caused by service connected disabilities; 
entitlement to service connection for asthma, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 5121(a) (effective prior to 
December 16, 2003); 38 C.F.R. §§ 3.303, 3.310(a) (2007); 
38 C.F.R. § 3.1000 (effective prior to January 29, 2007).

2.  Gout was not incurred during military service, nor was it 
proximately caused by service connected disabilities; 
entitlement to service connection for gout, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 5121(a) (effective prior to 
December 16, 2003); 38 C.F.R. §§ 3.303, 3.310(a) (2007); 
38 C.F.R. § 3.1000 (effective prior to January 29, 2007).

3.  The appeal for entitlement to an effective date earlier 
than May 13, 1986, for the award of service connection for 
bilateral hearing loss, for the purpose of payment of accrued 
benefits, is moot.  38 U.S.C.A. § 5121(a) (effective prior to 
December 16, 2003); 38 C.F.R. § 3.1000 (effective prior to 
January 29, 2007).

4.  The appeal for an effective earlier than May 13, 1986, 
for the assignment of a separate 10 percent rating for a 
disfiguring scar of the right neck, for the purpose of paying 
accrued benefits, is moot.  38 U.S.C.A. § 5121(a) (effective 
prior to December 16, 2003); 38 C.F.R. § 3.1000 (effective 
prior to January 29, 2007).

5.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound to the left leg, 
Muscle Group XI, for the purpose of paying accrued benefits, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003); 
38 C.F.R. § 4.73, Diagnostic Code 5311 (2007); 38 C.F.R. 
§ 3.1000 (effective prior to January 29, 2007). 

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left neck, 
Muscle Group XXII, for the purpose of paying accrued 
benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003); 
38 C.F.R. § 4.73, Diagnostic Code 5312 (2007); 38 C.F.R. 
§ 3.1000 (effective prior to January 29, 2007).

7.  The criteria for a disability rating in excess of 10 
percent for the residuals of a gunshot wound to the right 
forearm, Muscle Group VII, for the purpose of paying accrued 
benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003); 
38 C.F.R. § 4.73, Diagnostic Code 5307 (2007); 38 C.F.R. 
§ 3.1000 (effective prior to January 29, 2007).

8.  The criteria for a disability rating in excess of 20 
percent for the residuals of a shell fragment wound to the 
right hand, Muscle Group IX, for the purpose of paying 
accrued benefits, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. § 5121(a) (effective prior to December 16, 
2003); 38 C.F.R. § 4.73, Diagnostic Codes 5309, 8612 (2007); 
38 C.F.R. § 3.1000 (effective prior to January 29, 2007).

9.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the right thigh, Muscle Group 
XIII, for the purpose of paying accrued benefits, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 5121(a) (effective prior to December 16, 2003); 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 (2007); 38 C.F.R. § 3.1000 
(effective prior to January 29, 2007).

10.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the left chest area, Muscle 
group XXI, for the purpose of paying accrued benefits, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 5121(a) (effective prior to December 16, 2003); 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2007); 38 C.F.R. § 3.1000 
(effective prior to January 29, 2007).

11.  The appellant's claim of entitlement to special adapted 
housing or special home adaptation grant, for the purpose of 
paying accrued benefits, lacks entitlement under law.  
38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003); 
38 C.F.R. § 3.1000 (effective prior to January 29, 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the appellant by correspondence 
dated in March 2004.  That letter notified the appellant of 
VA's responsibilities in obtaining information to assist in 
completing her claims, identified her duties in obtaining 
information and evidence to substantiate her claims, and 
requested that she send in any evidence in her possession 
that would support her claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The Board further finds 
that by written statements and hearing testimony the 
appellant has demonstrated actual knowledge of all relevant 
VA laws and regulations concerning any increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The rating criteria were adequately reported in statements of 
the case and the appellant and her representatives have 
demonstrated full knowledge of the applicable law.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the appellant of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.
Accrued Benefit Claims - Pertinent Laws and Regulations

As an initial matter, the Board notes that there has been a 
significant change in the law concerning accrued benefit 
claims over the course of this appeal, but as the veteran 
died prior to December 16, 2003, and the present claims were 
pending on that date the revised law is inapplicable in this 
case.  Congress has amended a statutory law and specifically 
eliminated any distinction between accrued benefits claim and 
benefits awarded and unpaid, but did not take action to apply 
this change retroactively.  The veteran died in March 1995 
and the appellant submitted her claim for accrued benefits 
later that same month.  These facts are not in dispute.

The applicable statutory law was changed by technical 
amendments to 38 U.S.C.A. § 51219(a) under section 104 of the 
Veterans Benefits Act of 2003 ("the Act") signed into law on 
December 16, 2003.  See Pub.L. 108-183, Title I, § 104(a)-
(c), Dec. 16, 2003, 117 Stat. 2656 (2003).  Prior to the Act, 
the introductory portion of 38 U.S.C.A. § 5121(a) provided, 
in pertinent part, that:

. . . periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by 
the Secretary to which an individual was entitled at 
death under existing ratings or decisions, or those 
based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid as follows . . .

38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003).

VA regulations provided, in pertinent part, that where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and servicemembers' indemnity) 
authorized under laws administered by VA, to which a payee 
was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in § 
3.500(g) will, upon the death of such person, be paid.  
38 C.F.R. § 3.1000(a) (effective prior to January 29, 2007).

VA traditionally construed 38 U.S.C.A. § 5121(a) as providing 
only one type of benefit to survivors: accrued benefits.  The 
Court, however, in Bonny v. Principi, 16 Vet. App. 504 
(2002), held that the comma after the word "decisions" (as 
well as the use of the conjunction "or" after the comma) 
actually indicated that the separated phrases stated 
substantive alternatives.  According to the Court, the law 
provided for payment of (1) periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, which the Court called "benefits 
awarded but unpaid", or (2) periodic monetary benefits based 
on evidence in the file at the date of an entitled 
individual's death and due and unpaid for a period not to 
exceed two years, which were called "accrued benefits" for 
purposes of sections 5121 and 5122.  See Bonny, 16 Vet. App. 
at 507.

The technical amendments in section 104 of the Act removed 
the comma after "decisions" in the introductory text of 
paragraph (a) and eliminated the Court's finding in Bonny of 
a distinction between accrued benefits and "benefits awarded 
but unpaid."  The Act also removed the two-year limitation on 
accrued benefits payable under 38 U.S.C.A. § 5121.  The 
introductory portion of 38 U.S.C.A. § 5121(a) now provides, 
in pertinent part, that:

. . . periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by 
the Secretary to which an individual was entitled at 
death under existing ratings or decisions or those based 
on evidence in the file at date of death (hereinafter in 
this section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid, shall, upon 
the death of such individual be paid as follows . . .
38 U.S.C.A. § 5121(a) (effective prior to December 16, 2003).
Accordingly, VA amended 38 C.F.R. § 3.1000(a) by deleting the 
comma between the phrases "to which a payee was entitled at 
his death under existing ratings or decisions" and "or those 
based on evidence in the file at date of death."  The phrase 
"for a period not to exceed 2 years prior to the last date of 
entitlement as provided in Sec. 3.500(g)," was deleted.  See 
71 Fed. Reg. 78,368 (Dec. 29, 2006).  

Most significant to this case, the Board notes that there is 
no evidence that Congress intended the amendments of the Act 
to be applied retroactively and that VA did not include 
information regarding effective dates in the new regulation.  
See 71 Fed. Reg. 78,368.  The supplementary information 
provided in the proposed rule, however, includes a detailed 
discussion and a table outlining the various eligibility of 
three potential groups of claimants for accrued benefits 
based on the date of the beneficiary's death and the date the 
Act was signed into law on December 16, 2003.  It was noted 
that if a beneficiary died prior to December 16, 2003, and a 
claim for benefits under 38 U.S.C.A. § 5121 was pending on 
December 16, 2003, the claim should be adjudicated under the 
versions of 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.1000 in 
effect on December 16, 2003, which include the two-year 
limitation on accrued benefits.  The discussion determined 
that applying the Act's provisions to claims pending on 
December 16, 2003, would produce a "genuinely retroactive" 
effect.  See 71 Fed. Reg. 37,027, 37,029 (June 29, 2006).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicted with case 
precedents of higher authority as to the applicability of 
statute or regulation changes while a VA claim is pending.  
In Karnas, the Court had held that where the law or 
regulations change while a case was pending the version most 
favorable to the claimant applied, absent Congressional 
intent to the contrary.  The most favorable version rule no 
longer applies for pending VA claims.  VA's General Counsel, 
in a precedent opinion, has held that when a new regulation 
is issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).

Therefore, as the veteran in this case died in March 1995 and 
the appellant's claim for accrued benefits was pending on 
December 16, 2003, the revised versions of 38 U.S.C.A. 
§ 5121(a) and 38 C.F.R. § 3.1000 are not applicable.  The 
Board also notes that although the appellant has asserted 
that rating decisions made prior to the veteran's death 
involved clear and unmistakable error (CUE), in light of the 
facts of this case and the applicable accrued benefits law, 
the more restrictive requirements of CUE claims should not be 
applied.  The issues on appeal arose from a claim filed by 
the veteran and received by VA on May 13, 1986.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Richard ex rel. 
Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 1998); Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004), the Federal Court 
held that the clear and unambiguous language of 38 U.S.C. § 
5121(a) only limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life.  At the time 
of death the veteran had an unadjudicated claim pending for 
entitlement to service connection for asthma, gout, bilateral 
hearing loss, and residuals from various gunshot and shell 
fragment wounds.  The issues on appeal are found to have been 
pending for well over the two-year limitation of payment for 
accrued benefits.  Claims for CUE and entitlement to earlier 
effective dates in a January 1946 rating decision were not 
pending on the date of death nor can they have any 
substantive effect on the appeal.  

Factual Background

The veteran died in March 1995.  At the time of his death, an 
unadjudicated claim had been pending since May 1986 for 
entitlement to service connection for asthma, gout, bilateral 
hearing loss, and residuals from various gunshot and shell 
fragment wounds.  The RO subsequently reviewed the claims and 
granted service connection for bilateral mixed hearing loss, 
gunshot wounds to the right neck, left neck, left leg, and 
right forearm, and shell fragment wounds to the right hand, 
right thigh, and left chest, as well as a separate rating for 
a disfiguring scar of the neck.  The claims for entitlement 
to service connection for gout and asthma were denied.

The appellant expressed her disagreement with the denial of 
service connection, the assigned ratings, and the effective 
dates of those ratings.  Specifically, she asserted that the 
veteran's bilateral hearing loss and the disfiguring scar on 
his neck had been present since 1945 and that the effective 
dates should have been from the date of his separation from 
active service in February 1946.  She also claimed that the 
ratings assigned for the residuals of his multiple wounds 
should have been higher.  In addition, she asserted she was 
entitled to reimbursement for the cost of specially adapted 
housing or special home adaptation grant because such housing 
had been required due to the veteran's service-connected 
disabilities.  

The record shows the veteran died in March 1995 from 
irreversible cerebral ischemia and asystole due to tension 
pneumothorax.  In mid-March 1995, the RO, resolving 
reasonable doubt in the appellant's favor, granted service 
connection for the cause of the veteran's death as related to 
service-connected disabilities on the basis that the 
veteran's service-connected vocal cord paralysis aided, or 
lent assistance, in producing death, because such disability 
could have resulted in an inadequate airwave, with resulting 
dyspnea and stridor.
The appellant asserts that, because the veteran was seen at a 
VA Medical Center in 1983 and 1986 for various medical 
complaints, those records should have been construed as 
informal claims for service connection or, in the 
alternative, for increased ratings.  Medical records dated in 
1983 show the veteran was seen for septal deviation, with 
nasal polyps; for an evaluation of esophageal lesion and lung 
nodule, which were benign; and for dermatitis of the lower 
legs.  Reports show he specifically denied any associated 
asthma.  Records recently obtained include correspondence 
dated in January 1983 from the veteran requesting 
reimbursement for hearing aids he purchased.  In March 1983, 
the veteran was admitted to a private hospital with acute 
bronchitis and asthma.  There is no indication or intent on 
the veteran's part to make a claim for any benefit on appeal 
prior to May 13, 1986.  

Service Connection for Asthma and Gout

For accrued benefit claim purposes the phrase "evidence in 
the file at the date of death" means evidence in VA's 
possession on or before the beneficiary's death, even if such 
evidence was not physically located in the claims folder on 
or before the date of death.  38 C.F.R. § 3.1000(d) (2007).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2007).  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the veteran's service medical records show no 
evidence of complaints or clinical findings with regard to 
gout or asthma.  An Army Retirement Board evaluation noted 
that he had dyspnea on exertion due to a slight glottic 
chink, secondary to paralysis of the right vocal cord.  His 
separation examination report noted coarse breath sounds 
throughout, but no diagnosis of a disorder of the respiratory 
system was provided.  There was no reference to gout.  The 
veteran was retired from service as disabled due to the 
residuals of the gunshot wound to the neck resulting in 
paralysis of his right vocal cord and left hypoglossal nerve.

The initial reference to breathing difficulties in the 
contemporary medical records was noted in 1983.  A March 1983 
VA outpatient record shows the veteran complained of recent 
shortness of breath.  He reported no past history of 
pulmonary problems.  He was admitted to a private hospital in 
March 1983 with a diagnosis of acute bronchitis and asthma 
and a history of shortness of breath for three days.  There 
is no reference to the veteran's war injuries as having a 
role in the present respiratory disorder.

An April 1983 private pulmonary function test record noted 
the veteran's report of war injuries affecting his upper 
airway, but there is no indication that the abnormal results 
were related to his service-connected injuries nor is there 
any indication in the private outpatient records that the 
diagnosed chronic obstructive pulmonary disease (COPD) was 
related to any service-connected injury.  In November 1987, 
the veteran was provided a diagnosis of COPD and subsequent 
received treatment for this disorder.  VA chest X-ray 
examination reports dated in May 1988, December 1993, and 
October 1994, noted changes associated with COPD.  Gout was 
noted in December 1993.  In September 1994, the veteran was 
treated for respiratory failure, secondary to reactive airway 
disease.  The remaining medical records reflect the veteran's 
treatment for a spontaneous pneumothorax and subsequent 
cardiopulmonary arrest in February 1995, which ultimately 
resulted in his death.

Based upon the evidence in the file at the date of death, the 
Board finds there is no competent evidence of an etiological 
relationship or nexus between the veteran's asthma, first 
noted in 1983 approximately thirty-seven years after service, 
and an injury, disease, or an incident of service.  In light 
of the severe muscle injuries the veteran sustained to the 
neck in service, the finding of coarse breath sounds during 
the service separation examination without indication of any 
underlying pathology or diagnosis of a respiratory disorder 
may not be reasonably construed as a symptom of asthma.  
There is also no competent evidence of an etiological 
relationship or nexus between the veteran's asthma, first 
diagnosed in 1983, approximately thirty-seven years after 
service, and an injury, disease, or an incident of service.  
In the judgment of the Board, the medical complexity or 
controversy at issue is not so involved as to require an 
expert medical opinion as to these matters.

With regard to the claim for gout, the medical evidence of 
record fails to show a diagnosis prior to December 1993.  
While the appellant testified in January 1997 that the 
veteran had gout when she married him in 1969, the medical 
records reflect a general lack of diagnosis or reference to 
gout.  A September 1989 VA outpatient record specifically 
noted that the veteran denied any problem with gout.  Even 
assuming a diagnosis of gout as early as 1969, approximately 
twenty-three years after his separation from military 
service, there is still no competent evidence linking that 
disorder to service or to any of the veteran's service-
connected disabilities.

Although the appellant may sincerely believe that the 
veteran's asthma and gout were incurred as a result of 
service, no competent opinions as to this matter were 
included in the file at the time of the veteran's death.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claims for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against these claims.

Thus, the Board finds that, at the time of the veteran's 
death, entitlement to service connection for asthma or gout 
was not warranted.  There were no periodic monetary benefits 
to which the veteran is entitled that were due and unpaid on 
this issue.  The appellant's claims for accrued benefits 
based on service connection for asthma or gout is denied.
Earlier Effective Date Claims

VA law provides, generally, that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  For service 
connection, the effective date of an award of benefits will 
be the day following separation from active service, or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, the effective 
date will be the date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

In the instant case, the appellant asserts that since the 
records show the veteran had hearing loss at the time of his 
separation from service he was entitled to service connection 
and to the assigned 40 percent rating effective from his date 
of separation from the military in February 1946.  In 
reviewing the evidence, and applying the pertinent 
regulations, the facts show that the veteran's initial claim 
for entitlement to service connection for bilateral hearing 
loss was received by VA on May 13, 1986.  While the veteran's 
service medical records indicate that he had some difficulty 
hearing in February 1945, his original claim for service 
connection, received by VA in December 1945, did not 
reference any claim for hearing loss, nor did it reference 
any complaints or treatment for hearing loss.  Although a 
November 1982 VA outpatient record noted the veteran's report 
of hearing loss since World War II, worse in the previous 10-
15 years, there is no evidence of record of an intent to seek 
compensation prior to May 1986. 

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for bilateral 
hearing loss is May 13, 1986, the date the claim was received 
by VA.  This is the effective date of the award assigned by 
the RO and no earlier date is warranted.  The Board also 
notes that the law applicable to the appellant's accrued 
benefit claims limits payment to a maximum two-year period of 
benefits accrued at any time during the veteran's life.  The 
appellant's claims of CUE and entitlement to an earlier 
effective date for bilateral hearing loss can have no 
substantive effect in this case and the appeal is considered 
to be moot.

As to the appellant's claim for an earlier effective date for 
a separate 10 percent rating for a disfiguring scar to the 
right neck, the Board notes that the original rating decision 
of January 1946 granted service connection for paralysis of 
the right vocal cord and for left hypoglossal nerve paralysis 
due to a gunshot wound to the neck.  A 10 percent rating was 
assigned for adherent cicatrices of the neck as a result of 
the through and through gunshot wound.  An August 1996 RO 
decision confirmed the 10 percent rating for the neck; 
however, in an April 1998 rating decision the RO found the 
August 1996 RO decision was clearly and unmistakably 
erroneous for failing to separate out the muscle injury to 
each side of the neck from the cicatrices disability.  An 
additional, separate 10 percent rating for a disfiguring scar 
to the right neck was assigned effective from May 13, 1986.

Although the claim for an effective date earlier than May 13, 
1986, for assignment of a separate 10 percent rating for a 
disfiguring scar to the right neck has been certified for 
appeal, the issue is moot under any circumstance.  The 
appellant's appeal is predicated upon a claim of entitlement 
as an accrued benefit and under that theory there is no 
outstanding benefit to which the appellant is entitled and no 
justiciable case or controversy.  See Thomas v. Brown, 9 Vet. 
App. 269, 270, (1996).  The appellant's claims of CUE and 
entitlement to an earlier effective date for a separate 10 
percent rating for a disfiguring scar to the right neck can 
have no substantive effect in this case and the appeal is 
considered to be moot.



Increased Rating Claims

Factual Background

As referenced earlier, the claim pending at the time of the 
veteran's death that resulted in this appeal was for service 
connection for residuals from several injuries he sustained 
during World War II.  At the time the claim was filed, 
service connection was in effect for residuals of a gunshot 
wound to the neck, but the veteran had elected to receive 
retirement pay instead of VA disability benefits.  In 
adjudicating the veteran's 1986 claim, the RO granted an 
effective date for all of the benefits claimed, with the 
exception of the rating for a disfiguring neck scar and 
bilateral hearing loss, back to the 1946 date of the 
veteran's separation from service based on receipt of his 
original claim in December 1945.  The RO found that the 
January 1946 rating decision was clearly and unmistakably 
erroneous in failing to evaluate the residual disability from 
all of the veteran's multiple wounds.

In this case, information received by VA indicates that some 
of the veteran's original service records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Service Center.  Alternative service medical records are 
associated with the claims file.  The veteran's separation 
examination report was detailed and accompanied by an Army 
Retirement Board proceeding.  The Retirement Board documents 
identified the residual disability the veteran suffered from 
a serious, through and through gunshot wound to his neck.  
While the Retirement Board elaborated upon the resulting 
paralysis of the veteran's right vocal cord and left 
hypoglossal nerve, there was no reference to the other wounds 
he sustained, specifically to his left leg, right hand, right 
forearm, right thigh, and left chest.  The veteran's original 
claim for disability compensation, received in December 1945, 
requested service connection for a gunshot wound to the left 
leg, a gunshot wound to the right forearm, a shell fragment 
wound to the right hand, a shell fragment wound to the right 
thigh, and a shell fragment wound to the left side of the 
chest.

It was not until January 1990 that photocopies of more 
complete service medical records of the veteran were found in 
two Service Department Records envelopes, which were sent to 
VA in March 1995.  These envelopes contain both service 
medical and service personnel records.  Though received by VA 
after the veteran's death, these military records are deemed 
to have been in the file at the date of the veteran's death.  
Although the above mentioned service medical records 
described in more detail the veteran's neck wound and 
subsequent treatment, they do not describe the nature and 
extent of the other wounds received.  In fact, these medical 
records contain no actual evidence of treatment for those 
wounds, but do note scars to the left chest area, below the 
left knee, on the right thigh, and on the right arm.

Thus, as the service medical records are silent as to these 
injuries, the evidence has been gleaned from evidence in the 
veteran's claims file prior to his death.  Such evidence 
includes the veteran's own testimony, as well as from 
secondary sources such as witness's reports in support of his 
being awarded the Congressional Medal of Honor, the citation 
for the Congressional Medal of Honor, articles pertaining to 
the veteran's valor during World War II, and the appellant's 
January 1997 RO and September 1999 Board video conference 
hearing testimony.  As for the veteran's VA medical records, 
covering the period from March 1983 through October 1994, 
they show diagnoses and treatment for a variety of medical 
conditions, but there are no clinical findings or treatment 
records specific to the service-connected disabilities in 
question for which the appellant has expressed her 
dissatisfaction pertaining to the ratings assigned.  The 
private medical records essentially record the veteran's last 
hospital admission from February to March 1995.

VA outpatient records from September 1989 show that the 
veteran wrenched his left knee and was noted to suffer 
residuals of a gunshot wound with chronic left knee pain.  An 
October 1989 VA X-ray report noted arthritic changes of the 
left knee with osteoporosis.  In November 1990, he was 
treated for cellulitis of the left lower extremity.  There 
was no indication of a recurrence of cellulitis, although in 
private medical records of November 1990 he was noted to have 
vascular disease.  VA outpatient clinical notes dated in 
November 1994 show complaints of pain in the legs, but 
examination revealed full range of motion of the left hip and 
left knee with normal pulses and bilateral varicose veins.  A 
February 1995 clinical note indicated full range of motion of 
the left hip with some decreased motion of the left knee and 
crepitus. 

Private medical records from Holland Hospital show the 
veteran was hospitalized in February 1995 for 
cardiorespiratory arrest, secondary to spontaneous 
pneumothorax, with tension pneumothorax.  Records show he 
died in the hospital in March 1995 due to irreversible 
cerebral injury, secondary to anoxia.

Pertinent Laws and Regulations

The appellant is appealing the original assignment of the 
veteran's disability ratings following the award of service 
connection for those disabilities.  The Court has held that a 
claim for a higher rating when placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  In this 
case, however, since the premise of entitlement is accrued 
benefits assignable for a period not to exceed two years the 
disabilities are most appropriately evaluated at the highest 
available rating based upon the evidence of record.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

VA amended the regulations for evaluating disabilities due to 
muscle injuries effective July 3, 1997.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  A review of the regulations in 
effect at the time of the veteran's claim and the changes 
effective July 3, 1997, reveal the amendments did not 
substantively change the criteria pertinent to the veteran's 
disabilities.  The changes, in essence, revised 38 C.F.R. 
§ 4.56 to include provisions previously provided at 38 C.F.R. 
§ 4.72.  That section was rescinded.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.   Id.

In the instant case, since the veteran was awarded service 
connection for the disabilities in issue posthumously, the 
Board is hampered in consideration of the appropriate 
evaluations those disabilities because of the almost total 
lack of any objective medical evidence describing the extent 
of the injuries, as well as any residual functional 
impairment due to those disabilities, and, obviously, the 
unavailability of the veteran for medical examination and 
evaluation.  Hence, the RO reviewed the available evidence of 
record to determine the appropriate ratings.  As noted above, 
only evidence found to be in the file at the date of death 
may be considered for accrued benefits purposes.

Gunshot Wound Left Leg, Muscle Group XI

531
1
   Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
Posterior and lateral crural muscles, and muscles of 
the calf:  Triceps surae (gastrocnemius and soleus);  
tibialis posterior;  peroneus longus;  peroneus 
brevis;  flexor hallucis longus;  flexor digitorum 
longus;  popliteus;  plantaris. 

 Severe
30

 Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).

The veteran's gunshot wound to the left leg is presumed to 
involve Muscle Group XI, which involves the posterior and 
lateral crural muscles and muscles of the calf.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5311, a 30 percent rating 
is the maximum rating available and is indicative of a severe 
disability.  The RO apparently assigned this rating based 
upon a magazine article which indicated that the veteran 
sustained a gunshot wound that "tore away" much of his left 
calf.  In addition, the appellant testified that the veteran 
had an extensive scar on the back of his leg and had 
difficulty walking because of his leg problems.  She stated 
that the veteran would often fall; however, she did not 
specify as to why or how he would fall nor do the medical 
records reflect complaints or clinical findings regarding 
residuals of a left leg wound.  VA outpatient records from 
November 1994 show that the veteran complained of pain in 
both legs for the previous two weeks.  At that time, he was 
undergoing radiation therapy for prostate cancer.  A bone 
scan was reportedly within normal limits.  Physical 
examination showed full range of motion of the hips and lower 
legs.  The diagnosis was reported as possible degenerative 
joint disease.

There is no medical evidence of a history of extensive 
debridement or prolonged infection of the veteran's left leg 
wound, either during or after service, and no contemporary 
medical evidence to show muscle atrophy or wasting or 
abnormal contraction, or any of the cardinal signs of muscle 
disability.  Thus, the Board finds that the veteran's left 
leg disability is appropriately assigned the maximum rating 
available.  There are no medical findings or testimonial 
evidence to indicate that there is any basis for additional, 
separate, or higher alternative ratings under other 
diagnostic codes.  Although the record contains a diagnosis 
of possible degenerative joint disease, there was no 
indication from the 1994 bone scan of arthritis in any of the 
joints of the legs.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for gunshot wound to the left leg.  The 
appellant's claim for accrued benefits based on an initial 
disability evaluation in excess of 30 percent for a gunshot 
wound to the left leg is denied.

Gunshot Wound Left Neck, Muscle Group XXII

532
2
   Group XXII.
Rating

1.	Function: Rotary and forward movements of the head; 
respiration; deglutition. 
Muscles of the front of the neck:  (Lateral, supra-
, and infrahyoid group.) Trapezius I (clavicular 
insertion);  sternocleidomastoid;  the "hyoid" 
muscles;  sternothyroid;  digastric. 

 Severe
30

 Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5322 (2007).

The gunshot wound to the veteran's left neck was evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5322, which 
refers to muscles of the lateral, supra and infrahyoid group, 
and the front of the neck.  A 10 percent rating has been 
assigned for the veteran's gunshot wound to the left neck 
based on his service medical records which show that he 
sustained a perforating, through and through wound to the 
neck, with the entrance site on the left side of the neck.  A 
through and through wound is considered to be an injury of at 
least moderate degree.  A 10 percent rating has been assigned 
for a moderate muscle injury under Diagnostic Code 5322.  In 
the absence of medical evidence showing the muscle injury to 
have been of a moderately severe degree, such as evidence of 
prolonged infection with drainage, or a relatively large 
scar, the Board finds a higher rating is not warranted.  

The service medical records show that the veteran had a 
small, healed scar on the left side of the neck, below the 
ear.  VA and private outpatient medical records dated from 
1983 to 1995 are without reference to any debilitating 
residuals of the wound to the left side of the neck, 
exclusive of the paralysis discussed previously and not at 
issue here.  There were no clinical findings with regard to 
the small scar under the ear, nor was there any medical 
evidence to suggest that the veteran suffered weakness, 
fatigue-pain, or uncertainty of movement, specific to the 
neck muscles that indicated more than moderate disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
residuals of a gunshot wound, left neck, involving Muscle 
Group XXII.  The appellant's claim for accrued benefits is 
denied.



Gunshot Wound to the Right Forearm, Muscle Group VII

530
7
   Group VII.

Function: Flexion of wrist and fingers. 
Muscles arising from internal condyle of humerus:  
Flexors of the carpus and long flexors of fingers and 
thumb;  pronator. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5307 (2007).

The gunshot wound to the right forearm was assessed according 
to 38 C.F.R. § 4.73, Diagnostic Code 5307, which refers to 
Muscle Group VII, the muscles that affect flexion of the 
wrist and fingers.  There is no evidence in the available VA 
and private medical records to reflect the extent of the 
severity of the veteran's right forearm muscle injury or 
residual disability.  The assigned 10 percent rating 
indicative of a moderate muscle injury was based on anecdotal 
evidence suggesting that the veteran sustained a through and 
through wound to the right forearm.

The veteran reported in his 1945 claim for benefits that he 
was shot in the right forearm, with no other details noted.  
In his May 1986 claim, he requested service connection for a 
shell fragment wound to the right forearm; however, he 
neither elaborated on that request nor submitted medical 
evidence showing a current disability.  The appellant 
testified during the 1997 RO hearing that the veteran's right 
arm would get numb, but there is no medical evidence in the 
file to support that assertion.  

While there is no information in the file to assess whether 
the veteran was right or left handed, the Board will presume 
that he was right hand dominant.  In any event, the available 
evidence clearly does not support a finding of more than 
moderate disability.  The only reference to residual 
disability to the right forearm is the appellant's testimony 
that the veteran's right arm was sometimes numb.  There is no 
reference to right arm disability in any of the private or VA 
outpatient records covering the period from 1983 through 
1995.  In the absence of medical evidence showing moderately 
severe or severe right forearm disability, the Board finds 
that the 10 percent rating is appropriate and that an 
evaluation in excess of 10 percent for a gunshot wound to his 
right forearm gunshot wound disability is not warranted.  The 
appellant's claim for accrued benefits is denied.

Shell Fragment Wound to the Right Hand, Muscle Group IX

530
9
   Group IX.

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements. 
Intrinsic muscles of hand:  Thenar eminence;  short 
flexor, opponens, abductor and adductor of thumb;  
hypothenar eminence;  short flexor, opponens and 
abductor of little finger;  4 lumbricales;  4 dorsal 
and 3 palmar interossei. 

Note: The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, 
etc.

Rate on limitation of motion, minimum 10 percent.
38 C.F.R. § 4.73, Diagnostic Code 5309 (2007).



851
2
Paralysis of
Majo
r
Mino
r

Complete; all intrinsic muscles of hand, and 
some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand)
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2007).

The veteran's shell fragment wound of the right hand is 
evaluated as 20 percent disabling.  The ratings applicable 
under 38 C.F.R. § 4.73, Diagnostic Code 5309, which refers to 
the intrinsic muscles of the hand provides that such 
disabilities should be rated based upon limitation of motion 
with a minimum 10 percent rating.  There is no competent 
evidence, however, in this case assessing the veteran's right 
hand motion.  

Since the claims file contains no medical evidence of record 
reflecting clinical findings or medical evaluation of the 
veteran's right hand, the RO based its rating upon the 
veteran's original claim for service connection received in 
December 1945.  At that time, he reported numbness involving 
the fingers of the right hand.  At her January 1997 RO 
hearing the appellant also testified that the veteran's right 
hand "numbed a lot."  The veteran's May 1986 claim makes no 
mention of any residual effects of his right hand disability.  
As a result, a 20 percent rating for mild incomplete 
paralysis of the peripheral nerves of the right hand, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8612, has 
been assigned.  The medical evidence does not show any 
further reference to the right hand, particularly in the 
medical records covering the period from 1983 through 1995.  
In the absence of medical evidence showing more serious 
disability, such as moderate, severe or complete paralysis, 
there is no basis for a finding that the veteran's peripheral 
nerve or muscle injury was more than mild.  Thus, a rating in 
excess of 20 percent for shell fragment wound to the right 
hand is not warranted.  The appellant's claim for accrued 
benefits is denied.

Shell Fragment Wound to the Right Thigh, Muscle Group XIII

531
3
   Group XIII.
Rating

Function: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting 
with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action 
at knee joint. 
Posterior thigh group, Hamstring complex of 2-joint 
muscles:  Biceps femoris;  semimembranosus;  
semitendinosus. 

 Severe
40

 Moderately Severe
30

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5313 (2007).

The veteran's right thigh wound is evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5313, which refers to muscles 
of the posterior thigh affecting extension of the hip and 
flexion of the knee.  The veteran's service medical records 
are silent as to treatment for a right thigh wound and the 
appellant testified in 1997 that she did not know much about 
the thigh wound.  In the absence of evidence regarding the 
veteran's right thigh wound, the Board concludes that the 
assignment of a noncompensable rating, indicative of a slight 
disability, is appropriate.  

Although the appellant asserted that the veteran had 
difficulty walking and often fell, the medical records do not 
reflect any related disability.  VA outpatient records dated 
in November 1994 and February 1995 show that he was being 
evaluated for his left hip and leg, without any reference to 
his right thigh.  Accordingly, the Board finds that the 
noncompensable rating assigned for this disability is 
appropriate.  The appellant's claim for accrued benefits is 
denied.

Shell Fragment Wound to the Left Chest, Muscle Group XXI

532
1
   Group XXI.
Rating

Function: Respiration. 
Muscles of respiration: Thoracic muscle group.

 Severe or Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).

The veteran's original claim for benefits, received in 
December 1945, noted that he had sustained a shrapnel wound 
to the left side of his chest and was treated in the field.  
Service medical records do not reflect treatment for this 
wound.  The May 1986 claim noted a left chest shell fragment 
wound, but did not elaborate on the claim or provide any 
information as to a disability at that time.  The chest wound 
is, however, documented in the Congressional Medal of Honor 
citation and in a magazine article indicating treatment in 
the field without evacuation.  The disability is evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321, which 
refers to Muscle Group XXI, specifically, to the thoracic 
muscles that affect respiration.  

The medical records reveal that the veteran had had multiple 
chest X-rays and treatment for a respiratory disorder, but 
nowhere is there any mention of residual disability 
pertaining to a shrapnel wound to the chest.  The medical 
records, private and VA, provide no indication nor medical 
opinion attributing a respiratory disorder to the veteran's 
chest wound.  Although the appellant testified that the 
veteran suffered from rib pain and that he had difficulty 
standing up straight, there is no medical evidence of a 
disability of the chest muscles to warrant a compensable 
rating.  Accordingly, the noncompensable evaluation for a 
slight muscle injury is appropriate for the veteran's shell 
fragment wound to the left chest.  The appellant's claim for 
accrued benefits is denied.

In summary, in reviewing the foregoing claims for increased 
residual disability ratings due to gunshot and shell fragment 
wounds, the Board notes that the medical evidence that was 
actually or constructively of record at the time of the 
veteran's death in March 1995 does not support findings of 
increased weakness, fatigue-pain, uncertainty of movement, or 
objective evidence of muscle damage and loss of power, or 
lower threshold of fatigue and impairment of coordination 
with regard to any of the aforementioned disabilities.  For 
the aforementioned reasons, increased ratings are not 
warranted for a gunshot wound to the left leg, a shell 
fragment wound to the right hand, and a gunshot wound to the 
right forearm, nor are compensable ratings warranted for a 
shell fragment wound to the right thigh or to the left chest, 
for the purposes of accrued benefits.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence in this case is against the 
claims for an increased rating.
Specially Adapted Housing/Special Home Adaptation Grant

The express purpose of specially adapted housing and a 
special home adaptation grants is to assist any veteran who 
meets certain criteria due to service-connected disability in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability.  38 U.S.C.A. § 2101 (West 2002); 
38 C.F.R. §§ 3.809, 3.809a (2007).

The appellant contends that during his lifetime she and the 
veteran purchased a specially adapted home because of his 
service-connected disabilities.  She claimed that at the time 
of the purchase he had been told that he did not meet the 
requisite criteria to obtain a certificate of eligibility for 
assistance. He died in March 1995.

As noted above, the veteran was granted service connection 
for bilateral hearing loss and residuals of multiple gunshot 
and shell fragment wounds due to his combat service during 
World War II.  His most significant service-connected 
disability was severe paralysis of the right vocal cord, 
rated 50 percent disabling, due to a through and through 
gunshot wound of the neck.  Following his death, the RO, in 
April 1998, assigned a combined 100 percent rating due to the 
veteran's numerous service-connected disabilities based on an 
unadjudicated pending claim for service connection and 
increased ratings benefits effective from May 13, 1986.  In 
July 1998, VA received the appellant's application for 
specially adapted housing or a special home adaptation grant.

With regard to the present claim, the Board finds that there 
is no basis in law or fact to consider the appellant's 
request on the merits because the veteran did not submit a 
claim for this benefit during his lifetime.  The Board also 
notes that specially adapted housing or for a special home 
adaptation grant is not a "periodic monetary benefit" for 
purposes of accrued benefits.  38 C.F.R. § 3.809a(c) (2007).  
The Court has held that, as a matter of law, a one-time 
payment for assistance for specially adapted housing does not 
qualify as a "periodic monetary benefit" for purposes of 38 
U.S.C.A. § 5121 and is not payable as an "accrued benefit."  
See Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993).

Although the appellant claims that but for the VA's delay in 
adjudicating her husband's May 1986 claim and the subsequent 
assignment of a combined 100 percent disability rating the 
veteran would have applied for entitlement to specially 
adapted housing or for a special home adaptation grant, the 
appeal is dismissed due to the absence of legal merit and the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

There is no periodic monetary benefits to which the veteran 
was entitled that were due and unpaid on this issue at the 
time of his death.  Hence, the appellant's claim for 
specially adapted housing or for a special home adaptation 
grant for accrued benefits purposes as reimbursement for the 
cost of the veteran's housing is dismissed.


ORDER

Entitlement to service connection for asthma, for the purpose 
of accrued benefits, is denied.

Entitlement to service connection for gout, for the purpose 
of accrued benefits, is denied.

The appeal for entitlement to an effective date earlier than 
May 13, 1986, for the award of service connection for 
bilateral hearing loss, for the purpose of accrued benefits, 
is denied.

The appeal for entitlement to an effective date earlier prior 
than May 13, 1986, for the award of a separate 10 percent 
rating for a disfiguring scar of the neck, for the purpose of 
accrued benefits, is denied.

Entitlement to a disability rating in excess of 30 percent 
for a gunshot wound to the left leg, Muscle Group XI, for the 
purpose of accrued benefits, is denied.

Entitlement to a disability rating in excess of 10 percent 
for a gunshot wound to the left neck, Muscle Group XXII, for 
the purpose of accrued benefits, is denied.

Entitlement to a disability rating in excess of 10 percent 
for a gunshot wound to the right forearm, Muscle Group VII, 
for the purpose of accrued benefits, is denied.

Entitlement to a disability rating in excess of 20 percent 
for a shell fragment wound to the right hand, Muscle Group 
IX, for the purpose of accrued benefits, is denied.

Entitlement to a compensable rating for a shell fragment 
wound to the right thigh, Muscle Group XIII, for the purpose 
of accrued benefits, is denied.

Entitlement to a compensable rating for a shell fragment 
wound to the left chest area, Muscle Group XXI, for the 
purpose of accrued benefits, is denied.

The claim for entitlement to a specially adapted housing or 
for a special home adaptation grant, for the purpose of 
accrued benefits, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


